        Case 5:16-cv-06370-EJD Document 611 Filed 03/16/20 Page 1 of 4



     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1     A Limited Liability Partnership
       Including Professional Corporations
 2   LEO D. CASERIA, Cal. Bar No. 240323
     THOMAS DILLICKRATH, (admitted pro hac vice)
 3   2099 Pennsylvania Avenue, NW, Suite 100
     Washington, D.C. 20006-6801
 4   Telephone:    202.747.1900
     Facsimile:    202.747.1901
 5   E-mail:       lcaseria@sheppardmullin.com
                   tdillickrath@sheppardmullin.com
 6
   MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 7 DYLAN I. BALLARD, Cal. Bar No. 253929
   HELEN C. ECKERT, Cal. Bar No. 240531
 8 JOY O. SIU, Cal. Bar No. 307610
   Four Embarcadero Center, 17th Floor
 9 San Francisco, CA 94111
   Telephone:    415.434.9100
10 Facsimile:    415.434.3947
   E-mail:       mscarborough@sheppardmullin.com
11               dballard@sheppardmullin.com
                 heckert@sheppardmullin.com
12               jsiu@sheppardmullin.com
13 Attorneys for Defendant
   NINGBO SUNNY ELECTRONIC CO., LTD.
14
                              UNITED STATES DISTRICT COURT
15
                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16
   OPTRONIC TECHNOLOGIES, INC. d/b/a           Case No. 5:16-cv-06370-EJD-VKD
17 Orion Telescopes & Binoculars, a California Assigned to: Honorable Edward J. Davila
   corporation,
18                                             DEFENDANT NINGBO SUNNY
                  Plaintiff,                   ELECTRONIC CO., LTD.’S NOTICE
19                                             REGARDING COURT’S ORDER RE
          v.                                   MOTION FOR ORDER TO SHOW
20                                             CAUSE (ECF 598)
   NINGBO SUNNY ELECTRONIC CO., LTD.,
21 SUNNY OPTICS, INC., MEADE
   INSTRUMENTS CORP., and DOES 1-25,,
22
                  Defendant.                   Compl. Filed: November 1, 2016
23                                             Trial Date: October 22, 2019
                                               Partial Judgment Entered: December 5, 2019
24

25

26

27

28
                                                                   Case No. 5:16-cv-06370-EJD
     SMRH:4840-5993-3111.2                       DEFENDANT’S NOTICE REGARDING OSC ORDER
        Case 5:16-cv-06370-EJD Document 611 Filed 03/16/20 Page 2 of 4




 1            Defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny” or “Defendant”) provides

 2 this notice regarding Judge Edward J. Davila’s March 9, 2020 Order (ECF No. 598). The Court’s

 3 March 9 Order required Ningbo Sunny to do certain things by today, March 16, 2020.

 4            At page 6, paragraph 5, the Order mandates: “No later than March 16, 2020, Ningbo

 5 Sunny shall identify all planned and actual sales of product made by Ningbo Sunny into the

 6 United States, whether directly or through an intermediary such as Celestron.” According to

 7 Ningbo Sunny’s Chinese counsel James Zou, Mr. Zou has been informed by James Qiu of Ningbo

 8 Sunny that since January 1, 2020, Ningbo Sunny is no longer selling products into the United

 9 States, either directly or indirectly.

10            At page 6, paragraph 3, the Order also mandates: “No later than March 16, 2020, Ningbo

11 Sunny shall provide to Orion a declaration, which is signed and made under penalty of perjury,

12 describing the actions it has taken to ensure that it complied with its post-judgment discovery

13 obligations.” According to Ningbo Sunny’s Chinese counsel James Zou, Ningbo Sunny will not

14 submit a declaration. Mr. Zou provided the following basis for Ningbo Sunny’s decision:

15

16            1.     There exist some differences in understanding the legal terminology of the “ordinary

17 course of business” between China and the USA. Ningbo Sunny did everything in “good faith”,

18 yet the court still found Ningbo Sunny in “bad faith”.

19                     I.    It is an ordinary and commercial practice that Ningbo Sunny pushes its clients

20 to make the payment at the end of each Chinese Lunar Year due to the pressure from its Bank and

21 suppliers. Celestron paid Ningbo Sunny between $7.7 million and $4.2 million during the months

22 of January and February in 2016, 2017, 2018, and 2019, and during the same period Ningbo

23 Sunny returned significant amount of money to its bank; both of the above illustrates that it is

24 customary and reasonable for Ningbo Sunny to demand payment at the end of each Chinese Lunar

25 Year (between every January and February, from year to year).

26                     II.   It will be more complicated and against Orion’s favor if Ningbo Sunny could

27 not return the bank loan. Obviously, the bank will sue Ningbo Sunny for not satisfying the

28
                                                        -1-                   Case No. 5:16-cv-06370-EJD
     SMRH:4840-5993-3111.2                                  DEFENDANT’S NOTICE REGARDING OSC ORDER
        Case 5:16-cv-06370-EJD Document 611 Filed 03/16/20 Page 3 of 4




 1 outstanding loan, and Ningbo Sunny may be forced to go bankrupt thereafter. If that happens, it

 2 will surely go against Orion’s favor.

 3                     III.    Ningbo Sunny only asked Celestron to pay “as much as possible” rather than

 4 to make the early payment. It is Celestron’s sole decision to pay the money that was not due. Also,

 5 take Celestron’s prior payments were not on time and the Coronavirus situation in China during

 6 that time, it is fair and reasonable for Celestron to make the early payment.

 7                     IV.     This is the first time that Ningbo Sunny was involved in a lawsuit in the

 8 United States, and the first time to prepare the post-trial discovery, Ningbo Sunny assumed it was

 9 demanded to provide the emails prior to December 31, 2019, and do not need to provide Qiu’s

10 Email with Celestron, since it was generated after January 1, 2020.

11            In conclusion, Ningbo Sunny believes all its practices were in “good faith”, and in consist

12 with Peter Ni’s former declaration, however, due to some differences in understanding the US

13 Legal terminology and differences in business customary between the United States and China, it

14 was still be found as “bad faith”. Therefore, to avoid any further troublesome. Ningbo Sunny will

15 not sign any further declaration.

16            2.     No one is appropriate to make the declaration now.

17                     I.     Because of the Coronavirus, Ningbo Sunny has not commenced working on

18 large scale, and many of its employees were not returned to work.

19                     II.    Also, to be honest, many of Ningbo Sunny’s employees are aware of the

20 judgment of this case and are questioning the future of Ningbo Sunny; some of them, like Wen

21 Zhou, have already handed their resignation. It is impossible to ask them to sign the declaration

22 now.

23            In summary, Ningbo Sunny will not sign any declaration at this stage. Please note that it is

24 not Sunny’s intention to disobey the judge’s order, but merely afraid of violation of declaration

25 again due to inaccuracy in understanding the US Legal terminology and was unable to locate the

26 right person to sign the declaration.

27

28
                                                         -2-                   Case No. 5:16-cv-06370-EJD
     SMRH:4840-5993-3111.2                                   DEFENDANT’S NOTICE REGARDING OSC ORDER
        Case 5:16-cv-06370-EJD Document 611 Filed 03/16/20 Page 4 of 4




 1

 2 Dated: March 16, 2020         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

 3
                                 By                   /s/ Leo D. Caseria
 4
                                                     LEO D. CASERIA
 5                                                 Attorneys for Defendant
                                           NINGBO SUNNY ELECTRONIC CO., LTD.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -3-                  Case No. 5:16-cv-06370-EJD
     SMRH:4840-5993-3111.2                   DEFENDANT’S NOTICE REGARDING OSC ORDER
